DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 11/30/2020.
Allowable Subject Matter
Claims 11- 20 are allowed
The following is an examiner’s statement of reasons for allowance: upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed assembly for folding polymeric film for machines for forming pouches, the assembly comprising: a fixed frame for supporting a magazine for said polymeric film, an element for folding the film that arrives from said magazine and at least one heat-sealing device for the stable coupling of juxtaposed portions of said folded film that arrives from said folding element, wherein said folding element is mounted on a carriage and comprises at least one plate configured to fold the film along a folding line to draw closer to each other two flaps of the film at the opposite side of the folding line before it arrives to the heat-sealing device, said carriage being configured to translate along a guide which is integral with said frame, along a sliding direction of said film, with a speed that is variable in intensity and sign in order to cause a back and forth motion of said plate with respect to the at least one heat-sealing device, said at least one heat-sealing device acting on portions folded onto themselves of said film during a temporary stop step thereof, said carriage retracting with respect to said sliding direction of said film for the entire duration of the temporary stop step provided for the heat-sealing of the film. Specifically the prior art does not disclose in combination with the features of claim 1 a folding plate supported by a carriage which translates along a guide in a sliding direction towards and away from a heat-sealing device, wherein said carriage retracts away from the heat-sealing device during a temporary stop while the film is heat sealed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731